Citation Nr: 0313358	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected residuals of a left knee meniscectomy, currently 
rated as 10 percent disabling.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for service connected varicose veins of the left 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from January 
1954 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for varicose veins of the left leg and 
assigned a 20 percent disability rating, effective in 
February 1996.  That rating decision also continued a 10 
percent disability rating for the veteran's service connected 
left knee disability.  

The case was previously before the Board in October, when it 
was remanded for additional development.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a left knee 
meniscectomy are manifested by extension to 0 degrees, 
flexion to 135 degrees, tenderness over the medial joint 
line, and complaints of pain and discomfort.  

3.  The service-connected varicose veins of the left leg are 
manifested by swelling of the leg, hyperpigmentation, need 
for use of compression stockings, and complaints of pain and 
discomfort.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a left knee meniscetomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7 and Diagnostic Codes 5003, 
5010, 5257, 5258, 5259, 5260, 5261 (2002).  

2.  The criteria for a 40 percent rating, and not in excess 
thereof, for varicose veins of the left leg, have been met, 
effective January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (1996), 
amended by 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated December 
2001 and further notified the veteran in another letter dated 
May 2003.  These letters also informed the appellant of VA's 
duty to assist the appellant and which party would be 
responsible for obtaining which evidence.  The Board 
concludes that the discussion therein adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, and of VA's duty to assist in 
obtaining evidence thereby meeting the notification 
requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Disability Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Generally, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

III.  Residuals of a Left Knee Meniscetomy

The veteran claims that his service connected residuals of a 
left knee meniscectomy warrant a disability rating in excess 
of the currently assigned 10 percent rating.  Service medical 
records reveal that the veteran was hospitalized for surgical 
repair of the medial collateral ligament of the left knee 
along with an arthrotomy.  A January 1977 VA examination 
revealed that the veteran had some swelling of the left knee, 
but full range of motion and no complaints of pain.  In May 
1978 another VA examination of the veteran was conducted.  He 
had normal range of motion of the left knee but some 
tenderness of the left knee was noted.  X-ray examination 
identified residuals of the veteran's inservice left knee 
surgery.  

In May 1996 another VA examination of the veteran was 
conducted.  The veteran complained of pain in his left knee.  
Range of motion testing of the left knee revealed that the 
veteran had flexion to 110 degrees and extension to 0 
degrees.  No instability or effusion was noted.  X-ray 
examination revealed the residuals of the veteran's inservice 
knee surgery, but no major signs of degenerative joint 
disease.  

In September 1996 another VA examination of the veteran was 
conducted.  Physical examination reveled that the veteran had 
no instability of the left knee.  Range of motion testing 
revealed flexion to 120 degrees and extension to 0 degrees.  

In June 2002 the most recent VA examination of the veteran 
was conducted.  The veteran complained of pain, stiffness, 
and a feeling of giving way.  Examination of the veteran's 
left knee revealed that the veteran had flexion to 135 
degrees and extension to 0 degrees.  No instability of the 
left knee was found to be present.  X-ray examination 
revealed the post operative changes in the veteran's left 
knee and moderate arthritic changes in both knees.  

The preponderance of the evidence is against an increased 
rating for the veteran's service connected left knee 
disability.  The veteran's service connected service 
connected residuals of a left knee meniscetomy are currently 
rated as 10 percent disabling under diagnostic code 5257.  
That diagnostic code contemplates other impairment of the 
knee with recurrent subluxation or lateral instability.  A 10 
percent rating is assigned for slight impairment.  A 20 
percent rating contemplates moderate impairment.  A 30 
percent rating, which is the highest rating assignable under 
this diagnostic code, contemplates severe impairment.  
38 C.F.R. Part 4, §4.71a, Diagnostic Code 5257 (2002).  

The Board notes that the medical evidence of record reveals 
that the veteran has never suffered from subluxation or 
instability of the left knee.  In fact, the veteran's left 
knee disability was originally rated as 10 percent disabling 
under diagnostic code 5259.  That rating contemplates removal 
of the semilunar cartilage of the knee which is symptomatic.  
The 10 percent rating is the only disability rating 
assignable under this diagnostic code.  38 C.F.R. Part 4, 
§4.71a, Diagnostic Code 5259 (2002).  In the 1996 rating 
decision on appeal, the RO inexplicably switched the 
diagnostic code under which the veteran's left knee 
disability was rated from 5259 to 5257.  As noted above, 
there is no evidence of record that the veteran suffers from 
instability of the left knee.  As such, rating the veteran's 
knee disability under diagnostic code 5257 is inappropriate.  
Rather the correct rating for the veteran's knee disability 
is a 10 percent rating under diagnostic code 5259.  That is, 
the evidence of record shows that the veteran has had a left 
knee meniscetomy with residual tenderness.  

The Board has considered rating the veteran's left knee 
disability under the diagnostic codes for limitation of 
motion of the knee (leg).  However, the evidence of record 
reveals that the veteran's range of motion of the left knee 
is very good, and in fact almost normal.  He has extension to 
0 degrees and flexion to 135 degrees.  Even if the most 
limited range of motion of record is used, extension to 0 
degrees and flexion to 110 degrees as noted at the May 1996 
VA examination, it would not meet the criteria for even a 
noncompensable (0%) disability rating.  38 C.F.R. Part 4, 
§4.71a, Diagnostic Codes 5260, 5261 (2002).  As such, the 
evidence of record shows that the veteran's left knee 
disability is properly rated as 10 percent disabling under 
diagnostic coder 5259.  38 C.F.R. Part 4, §4.71a, Diagnostic 
Code 5259 (2002).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

In the present case, the veteran does have arthritis of the 
left knee.  We note that the evidence of record reveals a like 
amount of arthritis in the right knee so it is questionable 
that these arthritic changes are related to the veteran's 
inservice knee surgery as opposed to merely related to the 
aging process.  Nevertheless, assuming the veteran's left knee 
arthritis is somehow related to his service connected left 
knee disability, the veteran does not warrant a separate 
disability rating for this arthritis.  Specifically, the 
evidence of record shows that the veteran's left knee has a 
good range of motion and that any limitation of motion does 
not reach the level contemplated for even a noncompensable 
disability rating.  38 C.F.R. Part 4, §4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2002). As such, a separate disability 
rating for the veteran's left knee arthritis is not warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2002).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2002).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2002).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2002).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for his left knee 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

IV.  Left Leg Varicose Veins

In the present case, the veteran has disagreed with the 
initial disability rating assigned by the RO when service 
connection was first granted for varicose veins of the left 
leg.  An August 1996 rating decision by the RO granted 
service connection for varicose veins of the left leg and 
assigned a 20 percent disability rating, effective in 
February 1996.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran developed varicose veins of the left leg 
secondary to his inservice left knee surgery.  In June 2002 
the most recent VA examination of the veteran was conducted.  
Physical examination revealed swelling of the left leg and 
hyperpigmentation of the left leg.  The examining physician 
noted that the veteran had complaints of cramping, pain and 
discomfort of the left leg resulting from the varicose veins 
and the he required the use of a compression stocking. On the 
left leg.  The Board notes that these symptoms are consistent 
with the symptoms noted on an earlier VA examination report 
dated September 1998.  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
varicose veins was changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1996), with 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).  
In this case, the RO reviewed the veteran's claim under the 
old regulations and provided him with that criteria in a May 
1997 Statement of the Case.  The new rating criteria for 
varicose veins became effective January 12, 1998.  The RO 
reviewed the veteran's claim under the new rating criteria 
and provided the veteran with the new criteria in a March 
1998 Supplemental Statement of the Case.  Moreover, the 
veteran and his representative were given an opportunity to 
respond to the new regulations.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4 (Mar. 
25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The severity of varicose veins is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 7120 of VA's Schedule for Rating 
Disabilities.  Under the old rating criteria a different 
evaluation was warranted based on whether the veteran had 
bilateral varicose veins or whether he had them in only one 
leg.  In the present case the veteran only has varicose veins 
in his left leg.  

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1996). A 0 percent evaluation is 
assigned for mild varicose veins or those with no symptoms. A 
10 percent evaluation is warranted for bilateral or 
unilateral varicose veins of moderate severity, with 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  A 20 percent 
evaluation is warranted for moderately severe, unilateral 
varicose veins, involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging 
from 1 to 2 centimeters (cm) in diameter, with symptoms of 
pain or cramping on exertion and no involvement of the deep 
circulation.   A 40 percent evaluation is warranted when 
there are severe varicose veins of one lower extremity, 
involving the superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 
centimeters in diameter, with marked distortion and 
sacculation, with edema and episodes of ulceration, and with 
no involvement of the deep circulation. A 50 percent 
evaluation is assigned when there are unilateral varicose 
veins which are pronounced, with the findings of the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests and 
with ulceration and pigmentation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1996).

Effective January 12, 1998, new criteria for rating service 
connected varicose veins became effective.  See 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2002).  Under the current rating 
criteria a noncompensable (0%) rating is warranted for 
asymptomatic palpable or visible varicose veins.  A 10 
percent rating contemplates varicose veins with intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating contemplates persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating contemplates 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating 
contemplates persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating contemplates varicose veins with massive 
board-like edema with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7120 (2002).  "These evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, evaluate
 each extremity separately and combine, using the bilateral 
factor, if applicable."  38 C.F.R. § 4.104, Diagnostic Code 
7120, Note (2002).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.  In the present case, the 
current version of the rating schedule is more favorable to 
the veteran.  Under the prior rating schedule all ratings in 
excess of 20 percent for unilateral varicose veins require 
the presence of some ulceration of the skin.  The evidence of 
record reveals that the veteran has never had ulceration of 
the skin of his left leg, so he would never warrant a rating 
in excess of the currently assigned 20 percent under the 
older rating schedule.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (1996).  As such, the Board will use the current version 
of the rating schedule to evaluate the veteran's service 
connected varicose veins of the left leg.  

The evidence of record supports an increased rating of 40 
percent for the veteran's service connected varicose veins of 
the left leg.  The evidence consistently shows that the 
veteran has swelling (edema) of the left leg along with 
hyperpigmentation of the skin.  As such the veteran meets the 
requirements for a 40 percent rating.  However, the veteran 
does not warrant a rating in excess of 40 percent because 
there is no evidence of ulceration or board-like edema.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2002).

The effective date of the veteran's 40 percent rating for his 
left leg varicose veins is January 12, 1998.  This is the 
date that the new rating schedule became effective. Where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations proper 
to the established effective date.  Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore the appropriate ratings 
for the veteran's service connected left leg varicose veins 
are 20 percent effective from February 28, 1996 to January 
11, 1998 and 40 percent effective January 12, 1998.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Because this appeal is from the initial ratings assigned to 
disabilities upon the grant of service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2001), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  The RO 
did not specifically consider staged ratings.  Before the 
Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward.  The Board finds no prejudice to the appellant.   









	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for service-connected residuals of a left 
knee meniscetomy is denied.

An increased rating of 40 percent, and not in excess thereof, 
is granted for varicose veins of the left leg, effective 
January 12, 1998, subject to the law and regulations 
governing the payment of monetary awards.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

